Name: Commission Regulation (EEC) No 1485/84 of 25 May 1984 fixing for the 1984/85 marketing year the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing
 Type: Regulation
 Subject Matter: food technology;  prices;  civil law
 Date Published: nan

 No L 143/24 Official Journal of the European Communities 30 . 5 . 84 COMMISSION REGULATION (EEC) No 1485/84 of 25 May 1984 fixing for the 1984/85 marketing year the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing fied in Commission Regulation (EEC) No 1 045/77 (4), as last amended by Regulation (EEC) No 3482/80 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 shall be 17,74 ECU per 100 kilograms net for the 1984/85 marketing year. 2 . The said minimum price shall be in respect of products ex-producer's packaging station . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to promote the marketing of lemon products ( ! ), as last amended by Regulation (EEC) No 3487/80 (2), and in particular Article 3 thereof, Whereas, under Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to the producer is derived from the purchase price for class III plus 15 % of the basic price ; whereas , to simplify matters , this calculation should be based on the average basic and purchase prices fixed for the 1984/85 marketing year by Council Regulation (EEC) No 986/84 ('); Whereas, under Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the difference between the minimum purchase price referred to in Article 1 of the said Regulation and the prices obtaining for the basic products in producer third countries ; whereas, for the purposes of calculat ­ ing this compensation and with a view to encouraging optimum marketing of lemon products, it would seem advisable to apply the full difference between these prices ; Whereas , because of the late publication of the amounts of the minimum price and financial compen ­ sation , the interested parties have been unable to conclude contracts for the first part of the 1984/85 marketing year by the specified time ; whereas deroga ­ tions should therefore be made from the dates speci The amount of the financial compensation referred to in Article 2 of Regulation (EEC) No 1035/77 shall be 10,82 ECU per 100 kilograms net for the 1984/85 marketing year. Article 3 1 . By way of derogation from Article 1 (2) of Regu ­ lation (EEC) No 1045/77, contracts for the first part of the 1984/85 marketing year may be concluded until 30 June 1984. 2 . By way of derogation from Article 1 (3) of Regu ­ lation (EEC) No 1045/77, supplementary agreements to the contracts referred to in paragraph 1 may be concluded until 30 September 1984 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 125 , 19 . 5 . 1977, p. 3 . (2) OJ No L 365 , 31 . 12 . 1980 , p. 3 . ( 3) OJ No L 103 , 16 . 4 . 1984, p. 2 . (4) OJ No L 125, 19 . 5 . 1977 , p . 23 . O OJ No L 363, 31 . 12. 1980 , p . 89 .